DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted August 27, 2020, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3 , 5, 8-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi US PG Publication 2018/0331336.
Regarding Claim 1, Choi discloses a secondary battery 100 comprising a cell body member (housing of cell 100) accommodating an electrode assembly therein and provided adjacently to a cooling plate member 200 and a heat conductive member (adhesive which can be thermally conductive, para 0094) N provided in at least a portion between the cell body member and the cooling plate member 200 to form a heat path for transferring heat from the cell body member and the cooling plate member 200 to form a heat path for transferring heat from the cell body member to the cooling plate, wherein the cell body member in contact with the heat conductive member on a lower surface thereof, comprises a surface area-increasing groove formed to be concave in the lower surface thereof (see annotated Fig. 9 below and all Figs; paras 0090-0094).  Although Choi does not specifically refer to the groove as surface area-increasing, the skilled artisan would recognize that the cell body member’s folded part, which together forms the groove with the lower surface of the cell body member, increases the surface area of the contact area with the protrusions, compared with a cell body member not having the folded part (see e.g. Figs 9-12; paras 0100-0104, 0109-0122).
Regarding Claims 2, 3, and 9, the cell body member is formed to have the surface area-increasing groove formed to be asymmetrical since the groove has different lengths on two sides, which is in the thickness direction of the cell body member.  
Regarding Claim 5, the cell body member of Choi comprises the surface area-increasing groove formed in a central portion in the thickness direction to be elongated in a length direction since it extends in a length direction and is therefore elongated.
Regarding Claim 8, Choi discloses a battery module comprising a cell body member (housing of cell 100) accommodating an electrode assembly therein, and a heat conductive member (adhesive which can be thermally conductive, para 0094) N provided in at least a portion between the cell body member and a 200, a housing member (module case comprising 200, 300, 400, see Fig. 13) comprising the cooling plate member 200 for exchanging heat with the cell body member mediated by the heat conductive member N and accommodating a plurality of the secondary batteries, wherein the cell body member comprises a surface area-increasing groove formed to be concave in the lower surface thereof in contact with the heat conductive member N (see annotated Fig. 9 below and all Figs; paras 0090-0094).  Although Choi does not specifically refer to the groove as surface area-increasing, the skilled artisan would recognize that the cell body member’s folded part, which together forms the groove with the lower surface of the cell body member, increases the surface area of the contact area with the protrusions, compared with a cell body member not having the folded part (see e.g. Figs 9-12; paras 0100-0104, 0109-0122).
Regarding Claim 13, the cell body member of Choi comprises the surface area-increasing groove formed in a central portion in a thickness direction to accommodate the heat conductive member N and both ends in the thickness direction to be in contact with the cooling plate member (see Fig. 9).
Regarding Claims 14-15, the cooling plate member 200 of Choi has a surface-increasing tap (protrusion) P formed to protrude to correspond to a shape of the surface area-increasing groove of the cell body member from a portion in which the cell body member is seated and having at least a portion inserted into the surface area-increasing groove (see Figs, especially 8 and 9; paras 0086-0088).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 4, 6-7, 10-12, and 16 are rejected under 35 U.S.C. 103 as being obvious over Choi US PG Publication 2018/0331336.
Regarding Claims 4, 6-7, and 10-12, Choi discloses the claimed secondary battery as described in the rejection of Claims 1 and 8, which are incorporated herein in their entireties.  Choi teaches to modify the shape of the protrusion P of the cooling plate member 200 to optimize cooling (see e.g. paras 0087, 0096-0098, 0113).  Choi does not specifically disclose that the surface area-increasing groove is formed to have a first radius of curvature in the thickness direction of the cell body member and the other side, connected thereto, formed to have a second radius of curvature, wherein the first and second radii of curvature are different from one another (directed to Claims 4 and 10), or that the cell body member is formed with the surface area-increasing groove in the central portion of a thickness direction and a rounded portion at both ends in the thickness direction (directed to Claims 6 and 12), or wherein the cell body membe has the rounded portion having a radius of curvature smaller than a radius of curvature of the surface area-increasing groove (directed to Claims 7 and 12), or wherein when the cell member is seated and coupled onto the heat conductive member applied to the cooling plate member, the surface area-increasing groove P of the cooling plate member 200, the skilled artisan would have found it obvious before the effective filing date of the application to form the surface area-increasing groove of the cell body member in the right shape (including having the claimed radii of curvature and rounded ends in the thickness direction so that it has the best fitting shape to fit to the protrusion such that cooling is optimized since such a modification is within the skill of the person having ordinary skill in the art and would provide optimized heat transfer.  Although Choi only refers to optimizing the shape and size of the protrusions of the cooling plate member, it would have been obvious to apply the teachings to the cell body member since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04). A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 16, the surface-increasing tap of Choi is formed to have a width smaller than a width of the surface area-increasing groove in the thickness direction of the cell body member since “a width” can be any portion of the entire width of the tap P of Choi and so a width can be selected that is smaller than the width of the groove.  
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mino US PG Publication 2018/0212207 teaches that heat radiation from a battery is improved when the battery case has concavity compared to batteries where the case has a flat surface shape (para 0006).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729